DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-9,13-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
a)	In claim 5, although lines 16-17 state that “a degree of substitution (D1) by the organosilyl group or the second aliphatic group in the cellulose derivative is 0.80 to 1.55” indicating that one of the organosilyl group or the second aliphatic group is present, but not both, the preceding lines 12-13 state that “R1, R2 and R3 are selected such that the cellulose derivative comprises (a) the organosilyl group and (b) the acyl group or the second aliphatic group”, indicating that the organosilyl group is required and is not an alternative, such that it is unclear which groups are actually required to be present and which groups are optional.  
Perhaps lines 16-17 were intended to read along the lines of - - a degree of substitution (D1) which is a sum of a degree of substitution by the organosilyl group [[or]] and a degree of substitution by the second aliphatic group in the cellulose derivative, is 0.80 to 1.55 - -, in which case, they should be rewritten accordingly.
2) by the acyl group in the cellulose derivative is 0.10 to 2.00”, indicating that the acyl group is required to be present in the cellulose derivative, the preceding lines 12-13 state that “R1, R2 and R3 are selected such that the cellulose derivative comprises (a) the organosilyl group and (b) the acyl group or the second aliphatic group”, indicating that one of the acyl group and the second aliphatic group is present, but not both, such that it is unclear which groups are actually required to be present and which groups are optional.
	Perhaps lines 12-13 were intended to read along the lines of - - R1, R2 and R3 are selected such that the cellulose derivative comprises (a) the organosilyl group and (b) the acyl group, [[or]] and optionally the second aliphatic group - -.  If this is the case, then lines 12-13 should be rewritten accordingly, and claim 6 which is dependent on claim 5, should then be canceled since the term “comprises” in line 2 of claim 6 is open-ended, rendering claim 6 redundant.  
c)	Furthermore, in claim 5, line 20 states that “a degree of substitution (D3) by the acyl group in the polymer material is 0.10 to 2.00”, when the acyl group is first mentioned in the preceding lines 8-9 as being in the Markush group from which R1, R2 and R3 are selected, where R1, R2 and R3 are groups in the formula (1) representing the at least one cellulose derivative contained in the polymer material, such that there appears to be a lack of antecedent basis. 
Perhaps line 20 was intended to read along the lines of - - an average degree of substitution (D3) by the acyl group in the cellulose derivative(s) in the polymer material is 0.10 to 2.00 - - , in which case, it should be rewritten accordingly.
	Clarification and amendment with relevant citation(s) from the specification are required.  Claims 6-9, 13-18 depend on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori (US 2006/0177607) in view of Okubo (Google Patents English translation of JP 2004-284312 A).
-12 m2/N ([0051]) which is within the claimed range of 5 x 10-12 to 30 x 10-12 m2/N, for the purpose of providing the desired retardation values, and reducing undesired changes in the retardation values (shift [051]), and a water absorption rate that is 0.2 wt% to 2 wt% ([0055]).  Ohmori is silent regarding a coefficient of linear thermal expansion of the phase difference film.
However, Ohmori teaches that the phase difference film desirably has thermal dimensional stability to prevent undesirable changes in retardation values (shift, due to shrinkage stress … or heat [0004]).
 Okubo teaches that a phase difference film (film having a positive birefringence wavelength dispersion ([0046]) has a coefficient of linear thermal expansion of 55 ppm/°C ([0033]) which is within the claimed range of 100 ppm/°C or less in absolute value, for the purpose of providing the desired thermal dimensional stability (low thermal stress strain [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the phase difference film of Ohmori with a coefficient of linear thermal expansion within a range of 100 ppm/°C or less in absolute value, in order to obtain the desired thermal dimensional stability to prevent undesired changes in retardation values, as taught by Okubo in light of Ohmori.
Regarding claim 2, Ohmori teaches a phase difference film (retardation film ([0006]) having a photoelastic coefficient that is 5 x 10-12 m2/N ([0051]) which is within -12 to 30 x 10-12 m2/N, for the purpose of providing the desired retardation values, and reducing undesired changes in retardation values (shift [051]), and a water absorption rate that is 0.2 wt% to 2 wt% ([0055]), for the same purpose of reducing undesired changes in retardation values (stability [0055]).  Ohmori is silent regarding a coefficient of linear thermal expansion of the phase difference film.
However, Ohmori teaches that the phase difference film desirably has thermal dimensional stability to prevent undesirable changes in retardation values (shift, due to shrinkage stress … or heat [0004]).
 Okubo teaches that a phase difference film (film having a positive birefringence wavelength dispersion ([0046]) has a coefficient of linear thermal expansion of 55 ppm/°C ([0033]) which is within the claimed range of 100 ppm/°C or less in absolute value, for the purpose of providing the desired thermal dimensional stability (low thermal stress strain [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the phase difference film of Ohmori with a coefficient of linear thermal expansion within a range of 100 ppm/°C or less in absolute value, in order to obtain the desired thermal dimensional stability to prevent undesired changes in retardation values, as taught by Okubo in light of Ohmori.
Regarding claim 4, Ohmori teaches that the phase difference film has a thickness of 30 µm ([0039]) which is within the claimed range of 50 µm or less, and a reverse wavelength dispersion Re(450)/Re(550) of 0.70 to 0.99 [0043]) which is within the claimed range of 0.50 to 0.99.

Regarding claims 11-12, Ohmori teaches an image display device (liquid crystal panel 100 … of liquid crystal display apparatus [0114]) comprising a circular polarizing plate (circularly polarizing plate 10 [0114]) comprising the phase difference film (retardation film 2 [0114], Fig. 4A).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori in view of Okubo, as applied to claims 1-2, 4, 10-12 above, and further in view of Hashimoto (Google Patents English translation of WO 2005113216A1) and Oya (US 2012/0302676).
Ohmori, as modified by Okubo, teaches the phase difference film as described above.  In addition, Ohmori teaches that the phase difference film has an initial value of in-plane retardation Re (550) of 130 nm to 150 nm ([0041]) which is within the claimed range of 30 nm to 160 nm. Ohmori is silent regarding an amount of change in the in-plane retardation Re when the phase difference film is subjected to a dry heat durability test (80°C x 1,000 hrs).
However, Hashimoto teaches that a phase retardation film (optical compensation film, item (11) of page 3) most desirably has an amount of change in the in-plane retardation Re of 0% to 2% (SRe, paras 16-17 of page 3) which is within the claimed 2.0% of the initial value, when subjected to a dry heat durability test (80°C x 1,000 hrs) (para 17 of page 3), for the purpose of providing the desired dry heat durability of optical compensation (optical compensation film, item (11) of page 3).

In addition, Hashimoto teaches that the minimal amount of change in the in-plane retardation Re that is within a range of 2.0% of the initial value, when the phase retardation film is subjected to the dry heat durability test (80°C x 1,000 hrs) (para 17 of page 3) is greater (more remarkable under dry heating conditions, para 17 of page 3) than an amount of change in the retardation Re of the phase retardation film when it is subjected to a wet heat durability test (than under wet heat conditions, para 17 of page 3), such that the minimal amount of change in the in-plane Re when the phase retardation film is subjected to a wet heat durability test is also within a range of 2.0% of the initial value, which is within the claimed range of 4.0%.
Oya teaches that a phase difference film (retardation film [0194]) that has a minimal amount of change in retardation (almost no changes were observed [0877]) when subjected to a dry heat durability test (80°C x 1,000 hrs) ([0877]) also has a minimal amount of change in retardation (almost no changes were observed [0877]) when subjected to a wet heat durability test (60°C/90% RH x 1,000 hours) ([0876]), for the purpose of providing the desired wet heat durability of optical compensation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the phase retardation film of Ohmori, with a minimal amount of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 JP 2007197623 A teaches a phase difference film (retardation film ([Optical parts], 5th last para of page 5) having a glass transition temperature of 250°C (2nd para of page 2) which is within the claimed range of 180°C or more, and a coefficient of linear thermal expansion of 55 ppm/°C (55 ppm, 2nd para of page 2) which is within the claimed range of 100 ppm/°C or less in absolute value, and a water absorption rate of 0.1 wt% (6th last para of page 2) which is within the claimed range of 2.0 wt% or less.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782